tuitaimwsaee rayaulee sze aug uniform issue list se t ev fat taxpayers a amount d ira x taxpayer b company n this is in response to your letters dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code in date taxpayers a withdrew amount d from ira x an individual_retirement_account set up in the name of taxpayer a and maintained with company n make a down payment on a house taxpayers a asserts that he and his spouse taxpayer b had funds in a non-ira annuity which could have been used for this purpose but because of penalties imposed by the financial_institution holding the funds taxpayer a used the ira funds taxpayer a asserts that had he been aware of the much greater financial cost of withdrawing amount d from ira x than the penalties that could have been imposed on his non-ira funds he would have used the non-ira funds taxpayer a discovered their miscalculation when they prepared their calendar_year federal_income_tax return in in order to _ based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented indicates that taxpayer a received a distribution from his ira x in order to purchase a home the committee report describing legislative intent 20v04004 indicates that congress enacted the rollover provisions to allow portability between eligible plans including iras in general using a distribution from an ira to purchase a home is not consistent with the intent of congress to allow portability between eligible plans and under those circumstances the failure to waive the 60-day requirement would not be against equity or good conscience where taxpayer was not able to or did not redeposit the funds within the 60-day period thus the service will not grant any extension to the 60-day rollover period of code sec_408 in this case this letter is directed only to the taxpayer who requested it sec_61 tok of the code provides that it may not be used or cited as precedent if se you wish to inquire about this ruling please contact address all correspondence to ecrcana po se t ep ra t3 sincerely yours j manager fame employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
